DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR200480540Y1).
Regarding claim 1, Lee discloses a dispenser attachment (Fig. 1) comprising: an inlet (10) configured to couple with a container (1); at least a first outlet (20) and a second outlet (20’), wherein the first outlet and the second outlet are in fluid communication with the inlet; and at least a first cap (par. 0036-0037) and a second cap (par. 0036-0037), wherein the first cap is configured to removably couple with the first outlet and the second cap is configured to removably couple with the second outlet (via threads 24 and 24’).
Regarding claim 2, the first cap comprises a first removable cover that is selectively removable to expose the first outlet (par. 0036-0037).
Regarding claim 3, the first cap comprises a first internal geometry configured to sealably engage a first external geometry disposed around the first outlet (par. 0036-0037).
Regarding claim 4, the first internal geometry comprises a first internal thread (par. 0036) and wherein the first external geometry comprises a first external thread (24).
Regarding claim 5, the dispenser attachment  further comprising: a common conduit (12) in fluid communication with the inlet; a first sub-conduit (22) in fluid communication with the common conduit and the first outlet; and a second sub-conduit (22’) in fluid communication with the common conduit and the second outlet.
Regarding claim 6,  the common conduit comprises an inlet internal geometry (16) proximate the inlet.
Regarding claim 7, the inlet internal geometry comprises an inlet internal thread (16).
Regarding claim 8, the inlet internal geometry is configured to sealably couple with a container (Fig. 4).
Regarding claim 9, the first sub-conduit is divided from the second sub-conduit by a baffle (see annotated Fig. 2 below).
Regarding claim 12, the inlet and the first outlet are approximately bisected by a frontal plane (Fig. 3).
Regarding claim 13, the second outlet is approximately bisected by the frontal plane (Fig. 3).

    PNG
    media_image1.png
    423
    522
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 11, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claims 10 and 11, the inlet is disposed on an inlet plane and the first outlet is disposed on a first outlet plane, and wherein the second outlet is disposed on a second outlet plane (Fig. 2). Lee does not expressly disclose wherein a first angle between the inlet plane and the first outlet plane is between approximately 50 degrees and approximately 60 degrees, and wherein a second angle between the inlet plane and the second outlet plane is between approximately 50 degrees and approximately 60 degrees. However, in par. 0024-0028, Lee discloses that the angle between the outlets can be adjusted to optimize fluid flow. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee by making the angles between the inlet plane and the first and second outlet planes between approximately 50 degrees and approximately 60 degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 14-19, Lee does not expressly disclose a height of the dispenser attachment is less than approximately 3 inches, wherein the height of the dispenser attachment is greater than approximately 2 inches, wherein a width of the dispenser attachment is less than approximately 2.5 inches, wherein the width of the dispenser attachment is greater than approximately 2 inches, wherein a thickness of the dispenser attachment is less than approximately 1 inch, and wherein the thickness of the dispenser attachment is greater than approximately 0.5 inches. However, in par. 0026-0028, Lee discloses that the dimensions of the device can be adjusted to optimize fluid flow. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee to have the claimed height, width, and thickness as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Tear (2063410).
Regarding claim 20, Lee DIFFERS in that it does not disclose a first valve in fluid communication with the first outlet, wherein the valve is configured to selectively prevent a substance from passing through the first outlet. Attention, however, is directed to the Tear reference, which discloses a first valve (7) in fluid communication with a first outlet, wherein the valve is configured to selectively prevent a substance from passing through the first outlet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Lee reference in view of the teachings of the Tear reference by employing a valve for the purpose of preventing back flow.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754